IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-20346
                           Summary Calendar


CURTIS BENNETT,

                                           Plaintiff-Appellant,

versus

CHARLES JAMES,

                                           Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-96-CV-2648
                        - - - - - - - - - -
                          January 21, 2000

Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

      Curtis Bennett appeals the district court’s dismissal of his

42 U.S.C. § 1983 complaint for failure to state a claim.    Bennett

alleges that he was sexually assaulted by a corrections officer

in violation of his Eighth Amendment rights.    He asserts that he

does not understand how to cite legal authority, and none is

cited in his brief.    Bennett also requests the appointment of

counsel on appeal.

      We review de novo a district court’s dismissal of a civil

rights complaint under 28 U.S.C. § 1915(e)(2)(B)(ii).     See Harper


  *
    Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-20346
                               -2-



v. Showers, 174 F.3d 716, 718 n.3 (5th Cir. 1999).   The district

court did not err in dismissing Bennett’s complaint for failure

to state a claim because he is seeking monetary damages, and he

did not allege any physical injury as a result of the incident.

See 42 U.S.C. § 1997e(e); Harper, 174 F.3d at 719; Siglar v.

Hightower, 112 F.3d 191, 193-94 (5th Cir. 1997).   Therefore, the

judgment of the district court is AFFIRMED.

     Bennett's motion for the appointment of counsel is DENIED as

moot.

     AFFIRMED; MOTION DENIED.